DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 5/11/2022 to claims 20-22 have been entered. Claims 1-19, 23, 24, are 28-65 are canceled. Claims 20-22 and 25-27 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
Any rejections or objections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 21, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cucullo et al. (Journal of Cerebral Flow (2008), 28, 312-328; provided in the IDS dated 2/13/2018) in view of Nakagawa et al. (Neurochemistry International (2009), 54, 253-263; provided in the IDS dated 2/13/2018) as evidenced by Förster et al. (J Physiol (2008), 586(7), 1937-49).
Cucullo teaches a device for simulating the blood brain barrier comprising a first chamber within porous polypropylene hollow tubes/membranes wherein the lumen within the tubes are coated with the gel matrix (either fibronectin or rat tail collagen type 1) and then lined with the brain microvascular endothelial cells (HBMEC) and with a second type of cells (either human umbilical vein endothelial cells (HUVEC) and non-brain vascular endothelial cells (AVM-EC)), all of which necessarily express VE-cadherin, reading in-part on elements a) and b) of claim 20 and on the second cell type of claim 20.  Cucullo teach a second clear plastic chamber in their BBB model comprising the first type of brain cells (i.e., astrocytes) plated on the abluminal side coated with the gel matrix, poly D-lysine, to improve human astrocyte adhesion, which is separated from the first chamber by the permeable polypropylene hollow tube/membrane support,  reading in-part on the second structure, membrane, and astrocytes of claims 20 and 24-26.
Regarding claim 20, while Cucullo is silent regarding any VE-cadherin-containing junctions formed by the endothelial cells, Cucullo teaches the same cell type as claimed and so any functional property of the endothelial cells of Cucullo must be inherent absent any showing to the contrary. As evidenced by Förster, brain endothelial cells are capable of forming VE-cadherin containing junctions in vitro (Abstract and Fig. 3) and Cucullo as set forth above is directed to brain endothelial cells. See M.P.E.P. § 2112 and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 20, Cucullo does not teach pericytes.
Nakagawa teaches methods of culturing rat primary brain capillary endothelial cells, rat primary astrocytes, and rat primary pericytes in a transwell filter as an in vitro model of the blood-brain barrier (subheading 2.1 on p254 and Fig. 1), reading on claim 20. Nakagawa teaches that the in vitro co-culture of endothelial cells, pericytes, and astrocytes mimics the blood-brain barrier anatomy in vivo (Abstract), reading on claim 20. Nakagawa teaches that the inclusion of pericytes and astrocytes to endothelial cell cultures increases the barrier integrity as measured by transendothelial resistance (TEER) of the endothelial cells by, and triple cell cultures (endothelial cells, pericytes, and astrocytes) yields further increases in TEER (Fig. 4, p257, subheading 2.2), reading on claim 20. 
Regarding claim 20, it would have been obvious before the invention was filed to add the pericytes of Nakagawa to the endothelial cell layer and astrocyte co-culture and in vitro blood-brain model of Cucullo. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Cucullo and Nakagawa are directed towards co-cultures of endothelial cells and astrocytes as an in vitro blood-brain barrier model system. The skilled artisan would have been motivated to do so because Nakagawa teaches that the in vitro co-culture of endothelial cells, pericytes, and astrocytes mimics the blood-brain barrier anatomy in vivo and that the inclusion of pericytes in triple cell co-cultures improves the barrier integrity  of the endothelial cells as measured by transendothelial resistance and so the addition would likely improve upon the device of Cucullo as an in vitro model system by being more physiologically and anatomically relevant to the in vivo blood-brain barrier.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cucullo and Nakagawa as applied to claims 20 and 21 above, and further in view of Kacimi et al. (Journal of Inflammation (2011), 8(7), 15 pages).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of claims 22 and 27 further comprising microglia.
	The teachings of Cucullo and Nakagawa are relied upon as set forth above.
Regarding claims 22 and 27, Cucullo and Nakagawa do not teach microglia.
Kacimi teaches that microglial are the resident immune cell of the brain, and rapidly respond to brain injury (1st paragraph of the background on the 1st page). Kacimi teaches that pharmacological inhibition of microglia reduces blood-brain barrier disruption in an (in vitro cellular) model of stroke (paragraph spanning the 1st and 2nd pages), and that activated microglia injure brain-derived endothelial cells (Abstract), reading on claims 22 and 27.
Regarding claims 22 and 27, it would have been obvious before the invention was filed to add the microglia of Kacimi the in vitro blood brain barrier model and culture device of Cucullo. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Cucullo and Kacimi are both directed towards in vitro blood brain barrier model comprising in-part brain endothelial cells. The skilled artisan would have been motivated to do so because Kacimi teaches that Kacimi teaches that pharmacological inhibition of microglia reduces blood-brain barrier disruption in an (in vitro cellular) model of stroke and that activated microglia injure brain-derived endothelial cells, and so the addition would predictably enhance the device of Cucullo in view of Nakagawa as in vitro blood brain barrier model by adding a cell type pertinent to brain injury and the blood brain barrier.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 4-9 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
In response to applicant's argument on pages6-7 that the Cucullo fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a microfluidic device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Particularly, claim 20 only recites a generic device and not the narrower embodiment of a microfluidic device.
On pages 7-8 of the reply, Applicant alleges that Nakagawa is defective by not teaching by teaching pericytes and endothelial cells on opposing surfaces and by not teaching pericytes and endothelial cells. This is not found persuasive of error because Applicant bodily incorporating the teachings of Nakagawa, which is an improper test for obviousness. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Applicant’s arguments do not address what the combination of Cucullo and Nakagawa would suggest to a person of ordinary skill in the art in combining Nakagawa’s pericytes with Cucullo’s endothelial cell layer as was set forth in the obviousness rejection of record.
On pages 8-9 of the reply, Applicant alleges that Förster and Kacimi are defective by not teaching any “microfluidic device”. This is not found persuasive of error for the same reason given above over Cucullo, in that Applicant is improperly alleging error over unclaimed features.

Conclusion
No claims are allowed. No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653